                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


SHIRLEY CORBITT                                                              PLAINTIFF

v.                               Case No. 2:18-CV-2119

ANDREW M. SAUL, Commissioner,
Social Security Administration                                               DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this July 23, 2019.




                                          /s/P. K. Holmes, III
                                          P. K. HOLMES, III
                                          U.S. DISTRICT JUDGE
